—Judgment, Supreme Court, New York County (Walter Tolub, J.), entered August 18, 1995, which, after a nonjury trial, inter alia, awarded plaintiff the sum of $2,268,992.30 against defendant-appellant and discharged two mechanic’s liens filed by defendant-appellant, unanimously affirmed, with costs.
We decline to disturb the trial court’s factual findings, especially given that such findings rest in large measure on considerations relating to the credibility of witnesses. Reliable evidence supports all of the trial court’s factual conclusions. Defendant-appellant’s contentions represent nothing more than its own self-serving view of the evidence, which gives this Court no reason to disturb the subject judgment (see, Daley v Related Cos., 236 AD2d 340). The liens were properly discharged (see, Charles Hyman, Inc. v Olsen Indus., 227 AD2d 270). We have considered appellant’s remaining arguments and find them to be without merit. Concur—Nardelli, J. P., Mazzarelli, Andrias and Colabella, JJ.